Motion to amend remittitur granted. Return of remittitur requested, and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether appellant’s rights under the Fifth and Fourteenth Amendments were violated by the denial of his motion for a pretrial identification hearing. The Court of Appeals held there was no denial of appellant’s constitutional rights. [See 28 N Y 2d 826.]